Order entered February 27, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01005-CR

                            BOBBIE RICHELLE SMITH, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-82645-2012

                                           ORDER
        The Court REINSTATES the appeal.

        On January 22, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 24, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 22, 2014 order requiring findings.

        We GRANT the February 24, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE